Citation Nr: 9913568	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-07 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the reduction in the rating for chronic lumbosacral 
strain with degenerative disc disease (DDD) and recurring 
radicular pain from 40 percent to 10 percent, effective 
February 1, 1997, was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1986 to June 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The case returns to the Board following a remand to the RO in 
November 1997.  

In the November 1997 remand, the Board referred to the RO an 
implied claim for incontinence secondary to the veteran's 
service-connected low back disability.  It is unclear from 
the claims folder whether action had been initiated to 
develop and adjudicate that claim.  The RO should ensure that 
all appropriate action has been taken.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  In a May 1993 rating decision, the RO awarded a 40 
percent disability rating for lumbosacral strain with DDD and 
recurring radicular pain effective March 30, 1993.  

3.  In an October 1995 rating action, the RO proposed to 
reduce the 40 percent disability rating to 10 percent and 
advised the veteran of this proposal and of her right to 
submit evidence and argument against the reduction.  The 
proposed reduction to 10 percent was accomplished in an 
October 1996 rating decision and made effective from February 
1, 1997.  

4.   The evidence reveals continued subjective complaints of 
low back and sciatic pain aggravated by activity, as well as 
objective evidence of only some limitation of motion of the 
lumbar spine with pain at the extreme of forward flexion only 
and mild tenderness in the lumbosacral area.  Radiographic 
evidence shows mild disc bulging at L4-5 and moderate disc 
bulging at L5-S1.  There is no other objective pathology to 
support an orthopedic diagnosis.  


CONCLUSION OF LAW

The criteria for the reduction of the disability rating for 
lumbosacral strain with DDD and recurring radicular pain from 
40 percent to 20 percent have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.105(e), 3.344 (1998), 
4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

The RO established service connection for lumbosacral strain 
in a June 1991 rating decision.  It initially assigned a 20 
percent disability rating.  

In June 1992, the veteran submitted a claim for an increased 
rating and inclusion of DDD in her service-connected 
disability.  The attached May 1992 VA outpatient record 
indicated she had low back pain and right leg pain to the 
calf.  The pain was improving.  Straight leg raising was 
positive on the right but negative on the left.  In the lower 
extremities, strength was 5/5 and reflexes were 2+.  Magnetic 
resonance imaging (MRI) showed a sequestered disc at L5-S1 
and DDD at L4-5 and L5-S1.  The assessment was L4-S1 DDD with 
L5-S1 sequestered disc.  It was noted that the veteran would 
be a candidate for L4-S1 fusion and L5-S1 diskectomy if the 
symptoms warranted.  

In a July 1992 rating decision, the RO indicated that service 
connection was extended to findings of arthritic changes of 
the lumbar spine and recharacterized the disability as 
lumbosacral strain with DDD.  It continued the 20 percent 
rating.  

The veteran underwent a routinely scheduled VA orthopedic 
examination in March 1993.  Her complaints included constant, 
dull low back pain that occasionally still radiated into the 
legs.  The right leg seemed weaker.  She also had a mild 
limp, especially after sitting a long time.  She was 
restricted from lifting more than 30 pounds and from frequent 
bending.  The veteran took Naprosyn for pain.  She did not 
wear a brace.  Examination was negative for postural 
abnormality or fixed deformity.  Musculature of the back was 
normal with good muscle mass and strength.  Forward flexion 
was to 42 degrees, backward extension was to 13 degrees, and 
lateral flexion was to 20 degrees bilaterally.  The veteran 
had little distress on back motion during the examination.  
Deep tendon reflexes at the knees were 1+ on the right and 3+ 
on the left.  Reflexes at the ankles were 0+ bilaterally.  
The examiner noted recent VA radiographic studies.  The 
diagnosis was history of DDD of the lumbosacral spine, 
recurring low back pain, and recurring radicular pain into 
the lower extremities, more on the right than the left.   

In May 1993, the RO again recharacterized the disability as 
lumbosacral strain with DDD and recurring radicular pain.  At 
this time, it assigned a 40 percent disability rating 
effective March 30, 1993.       

In September 1995, the veteran was scheduled for another 
routine VA orthopedic examination.  She indicated that 
conservative treatment had relieved many of her symptoms, 
through she continued to have chronic backache.  She 
described the pain as dull and aching, usually worse after 
sleep and aggravated by long sitting or standing.  Other 
subjective complaints included back stiffness in the morning.    
Currently, the veteran had no numbness or weakness of the 
feet or legs.  Examination was negative for abnormal 
tenderness or muscle spasm of the lumbar spine, postural 
abnormality, or fixed deformity.  Range of motion was normal, 
with forward flexion to 90 degrees, backward extension to 40 
degrees, lateral flexion to 45 degrees bilaterally, and 
rotation to 35 degrees bilaterally.  There was no pain on 
motion.  Neurological examination was essentially normal with 
2+ reflexes at the knees and ankles bilaterally.  There was 
slight hypoesthesia of the right foot.  The diagnosis was 
chronic low back pain, musculoskeletal in origin, and DDD.  
The examiner referred the veteran to a VA orthopedic clinic 
for further work-up and evaluation.  

In an October 1995 rating action, the RO proposed to reduce 
the veteran's disability rating from 40 percent to 10 
percent.  The RO advised the veteran that she could submit 
evidence or argument in support of retaining the present 
rating.  

The veteran submitted a statement in November 1995 in which 
she indicated that the VA examiner referred her for further 
orthopedic evaluation and that she had an appointment for 
December 1995.  She asserted that she did have muscle spasm, 
even though she did not have spasm during the examination.  
She had much pain in the back and legs, mostly the right leg, 
which was caused by sitting or standing for 10 to 15 minutes.  
Although the morning stiffness eased over the course of the 
day, the pain remained.  

Notes from the December 1995 orthopedic consultation revealed 
that the veteran continued to complain of occasional right-
sided sciatica and occasional muscle spasm.  She denied 
weakness or stress urinary incontinence.  She was previously 
found to have sequestered right-sided L5-S1 nucleus pulposus 
and possible S1 nerve root compression.  Previous physical 
therapy had provided some improvement.  Neurological 
examination was normal except for 1+ reflexes in the right 
knee and both ankles.  X-rays showed no degenerative joint 
disease in the lumbosacral spine.  The assessment was right-
sided sciatica.  The physician recommended continued 
conservative management, to include a lumbosacral corset, 
physical therapy, muscle relaxants, and non-steroidal anti-
inflammatory drugs (NSAIDs).     

In May 1996, the veteran testified at a personal hearing.  
She was concerned that the VA examiner did not understand her 
and that he did not include in the examination report several 
complaints that she reported.  For example, she told him that 
she had sciatic pain and occasionally had muscle spasm.  She 
did not see private physicians for her back.  After the 
examination, she was seen in a VA orthopedic clinic and 
prescribed Robaxin.  She had a MRI in 1991 or 1992.  Since 
that time, she felt that her condition had worsened.  She 
continued to alter her lifestyle to limit pain.  She limited 
her lifting and avoided sports.  Prolonged sitting and 
standing caused a great deal of stiffness, discomfort, and 
sciatic pain.  The veteran was discharged from the National 
Guard in 1993 due to the severity of her back problems.  She 
was currently employed.  She was the kind of person who 
learned to deal with pain rather than to take time off from 
work.  The sciatic pain began in the upper thigh and moved 
down the back of the leg to the calf, more on the right than 
the left.  The pain initially began as pressure in the low 
back and progressed into sciatic pain the longer she sat or 
stood.  The sciatic pain was more intense and generally 
caused more discomfort than the stiffness or pressure in the 
lower back.  She had previous problems with numbness of some 
right toes.  She was currently taking Robaxin and naproxen.  
She avoided regular VA treatment due to poor past experiences 
with VA and due to the long distance she had to drive to a VA 
facility.  Her back disability did not interfere with her 
ability to do her job, but she still had pain that interfered 
with a normal lifestyle.  She recently went through a VA 
physical therapy program, where she was given a cushion to 
use while driving and was shown some exercises for her back.  
Surgery was discussed but it was not yet recommended.         

In July 1996, the veteran underwent a VA neurological 
examination.  She indicated that her back pain varied in 
intensity, but was constant.  At intervals, the pain radiated 
down either leg.  She complained of intermittent numbness in 
the right third through fifth toes.  Neurological examination 
was normal.  The diagnosis was history of low back pain and 
history of sciatica.  There was no neurologic disability.  

A VA orthopedic examination was performed in July 1996.  The 
veteran complained of lower back pain going down the right 
leg and some numbing sensation.  She could not sit or stand 
for a long time.  Examination revealed normal heel-toe gait.  
There was no postural abnormality or fixed deformity of the 
lumbosacral spine.  There was good muscle tone with no spasm 
or atrophy.  Forward flexion was to 80 degrees, backward 
extension was to 25 degrees, lateral flexion was to 25 
degrees bilaterally, and rotation was to 20 degrees 
bilaterally.  There was no objective evidence of pain on 
motion.  Straight leg raising was positive at 70 degrees for 
complaint of back pain.  Lasegue's test was negative.  The 
lower extremities showed no neurological deficiency.  The 
examiner stated that previous electromyogram (EMG) studies 
were normal and X-rays showed minimal narrowing at the L5-S1 
disc space.  The diagnosis was chronic lumbar strain with no 
evidence of herniated disc.  

The RO's proposed evaluation reduction was accomplished in an 
October 1996 rating decision.  The action recharacterized the 
disability as chronic lumbosacral strain but utilized the 
same diagnostic code applied in all previous actions.  The 
veteran timely appealed that decision.  

Pursuant to the Board's remand, the RO wrote the veteran and 
asked her to provide the names and addresses of VA and 
private medical providers from whom she had received care for 
her back disability since December 1995.  The RO did not 
receive a response to this request.  

Also pursuant to the Board's remand, the veteran was afforded 
another VA orthopedic examination in June 1998.  Her current 
complaints were low back pain exaggerated by long sitting and 
walking and pain in the legs when lifting.  The leg pain was 
persistent.  She had flare-ups of pain with increased 
activity.  Such flare-ups required her to stay home and take 
medication.  The legs were more painful than the back.  The 
veteran was unable to participate in physical sports.  She 
was able to engage in minor activities with medications, some 
exercise, and physical therapy.  On examination, the veteran 
walked well.  Posture was good.  Examination of the 
lumbosacral spine was negative for fixed deformity.  Muscle 
tone was normal and without any spasm.  There was mild 
tenderness in the lumbosacral area.  Forward flexion was to 
80 degrees without pain, though she started to complain of 
pain at that point.  Backward extension was to 30 degrees, 
lateral flexion was to 30 degrees bilaterally, and rotation 
was to 30 degrees bilaterally, all without pain.  Straight 
leg raising was positive for back pain at 75 degrees 
bilaterally.  However, straight leg raising in the seated 
position was to 90 degrees without complaints.  Lasegue's 
test was negative.  In the lower extremities, muscle tone was 
good and sensation was normal.  Reflexes were present and 
equal.  X-rays of the lumbosacral spine showed probable mild 
DDD at L5-S1.  MRI study showed mild disc bulging at L4-5 and 
moderate disc bulging at L5-S1.  EMG studies of the lower 
extremities and lumbosacral paraspinal muscles were normal.  
The diagnosis was chronic low back pain, no objective 
findings to label any orthopedic diagnostic condition.  The 
examiner commented that, after a review of the claims folder, 
his opinion was that the veteran's complaint of back pain was 
subjective and not corroborated with any objective pathology 
to arrive at an orthopedic diagnosis, except as reported by 
MRI interpretation.  The probability of minor degenerative 
changes at the lumbosacral junction was not significant.  
Also, in a strict sense, negative straight leg raising with a 
negative EMG study excluded any nerve root irritation.  The 
examiner concluded that, whatever low back condition the 
veteran had previously had, there was no residual at present.  
He added that he was unable to comment on any episode of 
flare-ups and fatigability.          


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

A reduction in or discontinuance of compensation requires a 
proposed action with a recitation of all material facts and 
reasons for the reduction, notice to the veteran of that 
proposed action, and an opportunity for the veteran to 
present additional evidence.  38 C.F.R. § 3.105(e).  If no 
additional evidence is received within the prescribed time 
period, the proposed action may be accomplished. Id.  

If a disability rating has been continued at the same level 
for long periods, i.e. five years or more, VA is required to 
afford the veteran a full and complete physical examination, 
the findings from which are to be considered in conjunction 
with the entire record.  38 C.F.R. § 3.344(a) and (c).  See 
38 C.F.R. § 3.951 (ratings in effect for 20 years are 
protected from reduction); Brown v. Brown, 5 Vet. App. 413, 
418 (1993) (length of rating is measured from effective date 
of rating to the effective date of the reduction).  A 
reduction may be accomplished when the rating agency 
determines that evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).

However, when a disability has not become stable and is 
likely to improve, and the disability rating has not 
continued at the same level for at least five years, a 
reexamination disclosing improvement in that disability will 
warrant a reduction in its rating.  38 C.F.R. § 3.344(c).  

When there is a change in a previously assigned diagnosis or 
etiology, the effect on the current disability rating must be 
considered.  38 C.F.R. § 4.13.  The goal is to reconcile and 
continue the diagnosis or etiology upon which service 
connection was granted. Id.  When any change in evaluation is 
required, the rating agency should assure itself that there 
has been an actual change in the conditions, for better or 
worse, and not merely a difference in thoroughness of the 
examination or in use of descriptive terms. Id.  Of course, 
the rating agency is not precluded from correcting an 
erroneous rating or otherwise assigning a proper rating 
according to 38 C.F.R. § 4.7.  Id.  

Initially, the Board finds that the RO satisfied the due 
process requirements set forth in VA regulations.  In 
addition, the Board finds that the veteran's 40 percent 
disability rating had been in effect for fewer than five 
years, i.e. from March 30, 1993, to February 1, 1997.  Thus, 
the sole remaining question is whether the evidence 
establishes improvement in the veteran's lumbosacral strain 
with DDD and recurring radiculopathy that would warrant a 
reduction from 40 percent to a 10 percent rating.    
 
In this case, the veteran's low back disability was rated 
under Diagnostic Code (Code) 5295, lumbosacral strain.  
38 C.F.R. § 4.71a.  The Board notes that the veteran's 
representative has questioned the propriety of evaluating the 
disability under Code 5295, and has suggested that rating the 
disability under Code 5293, intervertebral disc syndrome, 
would be more appropriate.  Considering the evidence of 
record, the Board finds that the back disability is more 
appropriately rated under Code 5293.  For example, MRI 
studies show disc bulging at L4-5 and L5-S1.  The veteran 
describes sciatic pain radiating from the low back to the 
calves.  These findings and symptoms more appropriately come 
within the scope of intervertebral disc syndrome.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  

Under Code 5293, a 40 percent rating is assigned when the 
disability is severe, characterized by recurring attacks with 
intermittent relief.  A 20 percent rating is warranted when 
the disability is moderate with recurring attacks.  A 10 
percent rating is assigned when the disability is mild.   

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  VA has 
determined that intervertebral disc syndrome involves loss of 
range of motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under Code 5293, 
even if the disability is already assigned the maximum rating 
available for limitation of motion under another diagnostic 
code.  VAOGCPREC 36-97.  
  
Upon consideration of the evidence of record, the Board finds 
that the evidence supports a reduction in the veteran's 
disability rating to 20 percent only.  The September 1995 VA 
examination showed normal range of motion of the lumbar spine 
without pain and normal deep tendon reflexes.  These findings 
represent substantial improvement from the March 1993 VA 
examination on which the 40 percent award was based.  The 
Board acknowledges, however, that the veteran testified that 
she continued to have sciatic pain at the time of the 
examination.  In fact, notes from the December 1995 VA 
orthopedic consultation reflect complaints of occasional 
sciatica and muscle spasm.  At that time, deep tendon 
reflexes were somewhat diminished at the right knee and at 
both ankles.  The most recent VA examination in June 1998 
shows only some reduction in lumbar motion with pain only at 
the extreme of forward flexion.  Although the veteran 
continues to complain of sciatic pain, the VA orthopedic 
examiner found no objective pathology to support the 
complaints.  Evaluating the disability under Code 5293, the 
Board finds that the preponderance evidence does show 
improvement in the veteran's disability to warrant a 
reduction from 40 percent.  However, considering the loss of 
lumbar motion and the veteran's continued subjective 
complaints, the Board concludes that the disability picture 
more nearly approximates the criteria for a 20 percent rating 
under Code 5293.  38 C.F.R. § 4.7.  Accordingly, the Board 
finds that the preponderance of the evidence supports 
reduction of the disability rating for lumbosacral strain 
with DDD and recurring radiculopathy from 40 percent to 20 
percent.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.105(e), 3.344(c), 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 
4.45, 4.71a, Code 5293.     


ORDER

Restoration of a 20 percent disability rating for lumbosacral 
strain with DDD and recurring radicular pain is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

